Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 5/4/2022, claims 3-6, 21 and 22 have been cancelled.  Therefore, the drawing objections, 35 U.S.C. 112 rejections, 35. U.S.C. 102 and 35 U.S.C. 103 rejections for those claims have been withdrawn.
Applicant’s terminal disclaimer filed 5/4/2012 obviates the all double patenting rejections and t hose rejections are hereby withdrawn as well.  The remaining claims are now in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8,940,008, 10,307,569 and 10,220,134 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Saadat et al (US 2007/0293724) discloses a device for transseptal access, comprising: an elongated member (16) having a proximal end and a distal end; and a funnel (12) coupled to the elongated member at the distal end of the elongated member, the funnel having a straight (Fig. 22A) or convoluted shape (Figs. 20, 21; [0176], [0177]), the funnel having a proximal end with a first radius and a distal end with a second radius, the funnel having a retracted configuration (Fig. 1A; [0134]) and an expanded configuration (Fig. 1B; [0135]), the expanded configuration defining an interior (inside of the imaging hood), the second radius greater than the first radius; such that the funnel is configured to transition from the retracted configuration to the expanded configuration, the expanded configuration being a use configuration (Figs. 55A-55C); and further comprising a pressure lumen ([0226]) associated with the elongated member configured to transmit a negative pressure from a proximal end of the elongated member to the interior of the funnel to create a suction effect to hold the funnel against the septum of the heart (Figs. 55A-55C), and further comprising a piercing element (tapered segment/tip of element 520) configured to pierce the septum of the heart when the suction effect is holding the funnel against the septum of the heart ([0226]).  The septum is pierced by advancing the piercing element relative to catheter (16) and hood (12) as seen in Figs. 55A to 55B ([0226]) and thus does not remain stationary as required by the claims.
Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed device for transseptal access as presently claimed in independent claim 1.  In view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771